

Exhibit 10.2




logoa07.jpg [logoa07.jpg]


EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) is entered into as of
March 20, 2019 (the “Effective Date”), by and between Thomas J. Mitchell
(“Executive”) and TRI Pointe Group, Inc. (the “Company”).
WHEREAS, Executive is currently employed by Company as its President and Chief
Operating Officer, and Company desires to have Executive’s employment continue
in such capacity, and Executive desires to continue to serve in such capacity,
pursuant to the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:
ARTICLE I
DEFINITIONS
For purposes of the Agreement, the following terms are defined as follows:
1.1.    “Board” means the Board of Directors of the Company.
1.2.    “Cause” means any of the following events: (i) Executive’s willful
failure to follow the reasonable and lawful directions of the Board; (ii)
conviction of a felony (or a plea of guilty or nolo contendere by the Executive
to a felony); (iii) acts of fraud, dishonesty or misappropriation committed by
the Executive and intended to result in substantial personal enrichment at the
expense of the Company; (iv) willful misconduct by the Executive in the
performance of the Executive’s material duties required by this Agreement which
is likely to materially damage the financial position or reputation of the
Company; or (v) a material breach of this Agreement. The foregoing is an
exclusive list of the acts or omissions that shall be considered “Cause”
provided, however, with respect to the acts or omissions set forth in clauses
(i), (iii), (iv) and (v) above, (x) the Board shall provide the Executive with
30 days advance written notice detailing the basis for the termination of
employment for Cause, (y) during the 30 day period after the Executive has
received such notice, the Executive shall have an opportunity to cure such
alleged Cause events and to present his case to the full Board (with the
assistance of his own counsel) before any termination for Cause is finalized by
a vote of a majority of the Board and (z) the Executive shall continue to
receive the compensation and benefits provided by this Agreement during the 30
day cure period; provided, further, no act or failure to act of Executive shall
be willful or intentional if performed in good faith with the reasonable belief
that the action or inaction was in the best interest of the Company.
1.3.    “Change in Control” means (i) the acquisition, other than from the
Company, by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1986, as amended (the
“Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either the then
outstanding shares of Common Stock of the Company or the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors, but excluding, for this purpose, any
such acquisition by the Company or any of its Subsidiaries, or any employee
benefit plan (or related trust) of the Company or its Subsidiaries, or any
entity with respect to which, following such acquisition, more than 50% of,
respectively, the then outstanding equity of such entity and the combined voting
power of the then outstanding voting equity of such entity entitled to vote
generally in the election of all or substantially all of the members of such
entity’s governing body is then beneficially owned, directly or indirectly, by
the individuals and entities who were the beneficial owners, respectively, of
the Common Stock and voting securities of the Company immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the then outstanding shares of Common Stock of the
Company or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors, as the
case may be; or (ii) the consummation of a reorganization, merger or
consolidation of the Company, in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
beneficial owners of the Common Stock and voting securities of the Company
immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of Common Stock and the combined


tphfooter.jpg [tphfooter.jpg]

--------------------------------------------------------------------------------




voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation; or (iii) a complete
liquidation or dissolution of the Company or the sale or other disposition of
all or substantially all of the assets of the Company; or (iv) individuals who
at the beginning of any two-year period constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual who becomes a director of the Company
during such two-year period and whose election, or whose nomination for election
by the Company’s stockholders, to the Board was either (A) approved by a vote of
at least a majority of the directors then comprising the Incumbent Board or (B)
recommended by a nominating committee comprised entirely of directors who are
then Incumbent Board members, shall be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act), other actual or threatened
solicitation of proxies or consents, or an actual or threatened tender offer.
Notwithstanding the foregoing, (i) any bona fide primary or secondary public
offering shall not constitute a Change in Control and (ii) if a Change in
Control constitutes a payment event with respect to any payment or benefit that
provides for the deferral of compensation and is subject to Section 409A, the
Change in Control transaction or event with respect to such payment or benefit
must also constitute a “change in control event,” as defined in Treasury
Regulation §1.409A-3(i)(5) to the extent required by Section 409A.
1.4.    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
1.5.    “Code” means the Internal Revenue Code of 1986, as amended.
1.6.    “Company” means TRI Pointe Group, Inc. or any successor thereto.
1.7.    “Covered Termination” means (a) an Involuntary Termination Without Cause
or (b) a voluntary termination for Good Reason. For the avoidance of doubt,
neither (i) the termination of Executive’s employment as a result of Executive’s
death or Disability nor (ii) the expiration of this Agreement due to non-renewal
pursuant to the terms of Section 2.2 of this Agreement will be deemed to be a
Covered Termination.
1.8.    “Disability” shall mean a termination of Executive’s employment due to
Executive’s absence from Executive’s duties with the Company on a full-time
basis for at least 180 consecutive days as a result of Executive’s incapacity
due to physical or mental illness which is determined to be total and permanent
by a physician selected by the Company or its insurers.
1.9.    “Good Reason” means any of the following are undertaken without
Executive’s prior written consent: (a) a material diminution in Executive’s
title, authority, duties, or responsibilities which substantially reduces the
nature or character of Executive’s position with the Company (or the highest
parent entity if the Company has one or more parent entities); (b) a reduction
by the Company of Executive’s base salary as in effect immediately prior to such
reduction; (c) a material reduction by the Company of Executive’s Target Bonus
as in effect immediately prior to such reduction; (d) relocation of Executive’s
principal office (defined as a relocation of Executive’s principal office to a
location that increases Executive’s one-way commute by more than fifty (50)
miles), provided, that, for the avoidance of doubt, reasonable required travel
by Executive on the Company’s business shall not constitute a relocation; (e) a
change in Executive’s title following a Change in Control such that Executive
does not serve as President and Chief Operating Officer of the surviving
entity’s highest parent entity; or (f) any material breach by the Company of any
provision of this Agreement. Notwithstanding the foregoing, Executive’s
resignation shall not constitute a resignation for “Good Reason” as a result of
any event described in the preceding sentence unless (A) Executive provides
written notice thereof to the Company within thirty (30) days after the first
occurrence of such event, (B) to the extent correctable, the Company fails to
remedy such circumstance or event within thirty (30) days following the
Company’s receipt of such written notice and (C) the effective date of
Executive’s resignation for “Good Reason” is not later than ninety (90) days
after the initial existence of the circumstances constituting Good Reason.
1.10.    “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by the Company other than for Cause.





--------------------------------------------------------------------------------




1.11.    “Section 409A” means Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.
1.12.    “Separation from Service” means Executive’s termination of employment
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h).
ARTICLE II
EMPLOYMENT BY THE COMPANY
2.1.    Position and Duties. Subject to terms set forth herein, Executive shall
continue to serve in an executive capacity and shall continue to perform such
duties as are customarily associated with the position of President and Chief
Operating Officer and such other duties as are assigned to Executive by the
Board. During the term of Executive’s employment with the Company, Executive
will devote Executive’s best efforts and substantially all of Executive’s
business time and attention (except for vacation periods and reasonable periods
of illness or other incapacities permitted by the Company’s general employment
policies or as otherwise set forth in this Agreement) to the business of the
Company.
2.2.    Term. The initial term of this Agreement shall commence on the Effective
Date and shall terminate on the earlier of (i) the third anniversary of the
Effective Date and (ii) the termination of Executive’s employment under this
Agreement. On the third anniversary of the Effective Date and each annual
anniversary of such date thereafter (in either case, provided Executive’s
employment has not been terminated under this Agreement prior thereto), this
Agreement shall automatically be extended for one additional year unless either
Executive or the Company gives written notice of non-renewal to the other at
least 60 days prior to the automatic extension date. If a Change in Control
occurs during the initial or an extended term of this Agreement, the term of
this Agreement shall, notwithstanding anything to the contrary in this
Agreement, continue in effect for a period of not less than twenty-four (24)
months beyond the month in which the Change in Control occurred. The period from
the Effective Date until the earlier of (i) termination of Executive’s
employment under this Agreement and (ii) the expiration of this Agreement due to
non-renewal pursuant to this Section 2.2 is referred to as the “Term.”
2.3.    Employment at Will. Both the Company and Executive shall have the right
to terminate Executive’s employment with the Company at any time, with or
without cause, and with or without prior notice. Upon certain terminations of
Executive’s employment with the Company, Executive may become eligible to
receive the severance benefits provided in Article IV of this Agreement.
2.4.    Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.
ARTICLE III
COMPENSATION
3.1.    Base Salary. As of the Effective Date, Executive shall receive for
services to be rendered hereunder an annual base salary of $770,000 (“Base
Salary”), payable on the regular payroll dates of the Company (but no less often
than monthly), subject to increase in the sole discretion of the Board or a
committee of the Board.
3.2.    Annual Bonus. For each calendar year ending during the term of
Executive’s employment, Executive shall be eligible to receive an annual
performance bonus (the “Annual Bonus”) targeted at one-hundred and sixty percent
(160%) of Base Salary or such other amount as determined in the sole discretion
of the Board or a committee of the Board (the “Target Bonus”), on such terms and
conditions determined by the Board or a committee of the Board. The actual
amount of any Annual Bonus (if any) will be determined in the discretion of the
Board or a committee of the Board and will be (a) subject to achievement of any
applicable bonus objectives and/or conditions determined by the Board or a
committee of the Board and (b) subject to Executive’s continued employment with
the Company through the date the Annual Bonus is paid. The Annual Bonus for any
calendar year will be paid at the same time as bonuses other Company executives
are paid related annual bonuses generally, but in no event later than March 15th
of the year following the year to which such Annual Bonus relates.





--------------------------------------------------------------------------------




3.3.    Standard Company Benefits. During the Term, Executive shall be entitled
to all rights and benefits for which Executive is eligible under the terms and
conditions of the standard Company benefits and compensation practices that may
be in effect from time to time and are provided by the Company to its executive
employees generally, as well as any additional benefits provided to Executive
consistent with past practice. Notwithstanding the foregoing, this Section 3.3
shall not create or be deemed to create any obligation on the part of the
Company to adopt or maintain any benefits or compensation practices at any time.
3.4.    Paid Time Off. During the Term, Executive shall be entitled to such
periods of paid time off (“PTO”) each year as provided from time to time under
the Company’s PTO policies and as otherwise provided for executive officers, as
it may be amended from time to time, but notwithstanding anything to the
contrary in this Agreement, Executive shall be entitled to a minimum of twenty
(20) vacation days per year (prorated for any partial year).
3.5.    Equity Awards. Executive will be eligible to receive stock options and
other equity incentive grants as determined by the Board or a committee of the
Board in its sole discretion.
ARTICLE IV
SEVERANCE AND CHANGE IN CONTROL BENEFITS
4.1.    Severance Benefits. Upon Executive’s termination of employment,
Executive shall receive any accrued but unpaid Base Salary and other accrued and
unpaid compensation, including any accrued but unpaid vacation and Annual Bonus
that has been earned with respect to any calendar year ending prior to
Executive’s termination date, but remains unpaid as of the date of the
termination. If the termination is due to a Covered Termination, provided that
Executive delivers an effective general release of all claims against the
Company and its affiliates in a form acceptable to the Company (a “Release of
Claims”) that becomes effective and irrevocable within sixty (60) days following
the Covered Termination, Executive shall be entitled to receive the severance
benefits described in Section 4.1(a) or (b), as applicable. If the termination
is due to Executive’s death or Disability, provided that Executive (or
Executive’s beneficiaries or estate) delivers an effective Release of Claims
that becomes effective and irrevocable within sixty (60) days following such
termination of employment, Executive shall be entitled to receive the severance
benefits described in Section 4.1(c).
(a)    Covered Termination Not Related to a Change in Control. If Executive’s
employment terminates due to a Covered Termination which occurs at any time
other than during the period beginning three (3) months prior to and ending
twenty-four (24) months after a Change in Control, Executive shall receive the
following:
(i)    An amount equal to 1.5 times the sum of (i) Executive’s Base Salary at
the rate in effect (or required to be in effect before any diminution that is
the basis of Executive’s termination for Good Reason) at the time of Executive’s
termination of employment and (ii) the greater of (A) the average of the annual
cash bonuses received by Executive for the two fiscal years ending before the
date of Executive’s termination of employment and (B) Executive’s Target Bonus
for the year in which the date of Executive’s termination of employment occurs,
payable in a lump sum payment, less applicable withholdings, as soon as
administratively practicable following the date on which the Release of Claims
becomes effective and, in any event, no later than the sixtieth (60th) day
following the date of the Covered Termination.
(ii)    Notwithstanding anything set forth in an award agreement or incentive
plan to the contrary, a pro-rata portion of Executive's Annual Bonus for the
fiscal year in which Executive's termination occurs based on actual achievement
of the applicable bonus objectives and/or conditions determined by the Board or
a committee of the Board for such year (determined by multiplying the amount of
the Annual Bonus that would be payable for the full fiscal year by a fraction,
the numerator of which shall be equal to the number of days during the fiscal
year of termination that Executive is employed by, and performing services for,
the Company and the denominator of which is 365 days) payable, less applicable
withholdings, at the same time bonuses for such year are paid to other senior
executives of the Company.
(iii)    The Company shall directly pay, or reimburse Executive for: (A) the
premium for Executive and Executive's covered dependents to maintain continued
health coverage pursuant to the provisions of COBRA through the earlier of (i)
the twenty-four (24) month anniversary of the date of Executive's termination of
employment and (ii) the date Executive and Executive's covered dependents, if
any, become eligible for healthcare coverage under another employer's plan(s)
and (B) the premiums for Executive to maintain Executive’s life and disability
insurance coverage through the twenty-four (24) month anniversary of the date of
Executive's termination of employment. Notwithstanding





--------------------------------------------------------------------------------




the foregoing, (i) if any plan pursuant to which such benefits are provided is
not, or ceases prior to the expiration of the period of continuation coverage to
be, exempt from the application of Section 409A of the Code under Treasury
Regulation Section 1.409A-1(a)(5), or (ii) the Company is otherwise unable to
continue to cover Executive under its group health plans without penalty under
applicable law (including without limitation, Section 2716 of the Public Health
Service Act), then, in either case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments.
(b)    Covered Termination Related to a Change in Control. If Executive’s
employment terminates due to a Covered Termination that occurs within the period
beginning three (3) months prior to and ending twenty-four (24) months after a
Change in Control, Executive shall receive the following:
(i)    An amount equal to 2.5 times the sum of (i) Executive’s Base Salary at
the rate in effect (or required to be in effect before any diminution that is
the basis of Executive’s termination for Good Reason) at the time of Executive’s
termination of employment and (ii) the greater of (A) the average of the annual
cash bonuses received by Executive for the two fiscal years ending before the
date of Executive’s termination of employment and (B) Executive’s Target Bonus
for the year in which the date of Executive’s termination of employment occurs,
payable in a lump sum payment, less applicable withholdings, as soon as
administratively practicable following the date on which the Release of Claims
becomes effective and, in any event, no later than the sixtieth (60th) day
following the date of the Covered Termination.
(ii)    Notwithstanding anything set forth in an award agreement or incentive
plan to the contrary, a pro-rata portion of Executive's Annual Bonus for the
fiscal year in which Executive's termination occurs based on actual achievement
of the applicable bonus objectives and/or conditions determined by the Board or
a committee of the Board for such year (determined by multiplying the amount of
the Annual Bonus that would be payable for the full fiscal year by a fraction,
the numerator of which shall be equal to the number of days during the fiscal
year of termination that Executive is employed by, and performing services for,
the Company and the denominator of which is 365 days) payable, less applicable
withholdings, at the same time bonuses for such year are paid to other senior
executives of the Company.
(iii)    The Company shall directly pay, or reimburse Executive for: (A) the
premium for Executive and Executive's covered dependents to maintain continued
health coverage pursuant to the provisions of COBRA through the earlier of (i)
the twenty-four (24) month anniversary of the date of Executive's termination of
employment and (ii) the date Executive and Executive's covered dependents, if
any, become eligible for healthcare coverage under another employer's plan(s)
and (B) the premiums for Executive to maintain Executive’s life and disability
insurance coverage through the twenty-four (24) month anniversary of the date of
Executive's termination of employment. Notwithstanding the foregoing, (i) if any
plan pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to cover
Executive under its group health plans without penalty under applicable law
(including without limitation, Section 2716 of the Public Health Service Act),
then, in either case, an amount equal to each remaining Company subsidy shall
thereafter be paid to Executive in substantially equal monthly installments.
If there is a dispute as to whether grounds triggering termination with or
without Cause or resignation with or without Good Reason have occurred, in each
case in connection with a Change in Control, then any fees and expenses arising
from the resolution of such dispute (including any reasonably incurred
attorneys’ fees and expenses of Executive) shall be paid by the Company or its
successor, as the case may be; provided, that Executive shall reimburse the
Company on a net after-tax basis to cover expenses incurred by Executive for
claims brought by Executive that are judicially determined to be frivolous or
advanced in bad faith.
(c)    Termination Due to Death or Disability. In the event that Executive's
employment is terminated at any time due to Executive's death or Disability,
Executive (or Executive's beneficiaries or estate) shall be entitled to receive
an amount equal to Executive's Target Bonus for the fiscal year in which
Executive's termination occurs, payable in a lump sum payment, less applicable
withholdings, as soon as administratively practicable following the date of
termination (and, in any event, no later than the sixtieth (60th) day following
the date of the termination). In addition, in the event that Executive’s
employment is terminated due to Disability, the Company shall directly pay, or
reimburse Executive for: (A) the premium for Executive and Executive's covered
dependents to maintain continued health coverage pursuant to the provisions of
COBRA through the earlier of (i) the twenty-four (24) month anniversary of the
date of Executive's termination





--------------------------------------------------------------------------------




of employment and (ii) the date Executive and Executive's covered dependents, if
any, become eligible for healthcare coverage under another employer's plan(s)
and (B) the premiums for Executive to maintain Executive’s life and disability
insurance coverage through the twenty-four (24) month anniversary of the date of
Executive's termination of employment. Notwithstanding the foregoing, (i) if any
plan pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to cover
Executive under its group health plans without penalty under applicable law
(including without limitation, Section 2716 of the Public Health Service Act),
then, in either case, an amount equal to each remaining Company subsidy shall
thereafter be paid to Executive in substantially equal monthly installments.
4.2.    280G Provisions. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall either be (i) delivered in full, or (ii)
delivered as to such lesser extent which would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
largest payment, notwithstanding that all or some portion the Payment may be
taxable under Section 4999 of the Code. The accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control shall perform the foregoing calculations. The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder. The accounting firm shall provide its
calculations to the Company and Executive within fifteen (15) calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and Executive. Any reduction in payments and/or benefits pursuant to
this Section 4.2 will occur in the following order: (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and (4)
reduction of other benefits payable to Executive.
4.3.    Section 409A.
(a)    Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code which would
subject Executive to a tax obligation under Section 409A of the Code, such
portion of Executive’s benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six- month period measured from the date of
the Executive’s Separation from Service or (ii) the date of Executive’s death.
Upon the expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all
payments deferred pursuant to this Section 4.3(a) shall be paid in a lump sum to
Executive, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.
(b)    Any reimbursements payable to Executive pursuant to the Agreement shall
be paid to Executive no later than 30 days after Executive provides the Company
with a written request for reimbursement, and to the extent that any such
reimbursements are deemed to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code (i) such amounts shall be paid or
reimbursed to Executive promptly, but in no event later than December 31 of the
year following the year in which the expense is incurred, (ii) the amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and (iii) Executive’s right to such payments or reimbursement
shall not be subject to liquidation or exchange for any other benefit.
(c)    For purposes of Section 409A of the Code (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive installment payments under the Agreement shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment hereunder shall at all times be considered a separate and
distinct payment.
4.4.    Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for under this





--------------------------------------------------------------------------------




Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or by any retirement benefits received by
Executive after the date of the Covered Termination, or otherwise.
4.5.    Equity Coordination. For the avoidance of doubt, all equity awards,
including stock options, restricted stock units and other equity-based
compensation granted by the Company to Executive under the Company’s
equity-based compensation plans shall be subject to the terms of such plans and
Executive’s equity award agreements with respect thereto.
ARTICLE V
PROPRIETARY INFORMATION OBLIGATIONS
5.1.    Agreement. All Company Innovations shall be the sole and exclusive
property of the Company without further compensation and are “works made for
hire” as that term is defined under the United States copyright laws. Executive
shall promptly notify the Company of any Company Innovations that Executive
solely or jointly Creates. “Company Innovations” means all Innovations, and any
associated intellectual property rights, which Executive may solely or jointly
Create, during Executive’s employment with the Company, which (i) relate, at the
time Created, to the Company’s business or actual or demonstrably anticipated
research or development, or (ii) were developed on any amount of the Company’s
time or with the use of any of the Company’s equipment, supplies, facilities or
trade secret information, or (iii) resulted from any work Executive performed
for the Company. Executive is notified that Company Innovations does not include
any Innovation which qualifies fully under the provisions of California Labor
Code Section 2870. “Create” means to create, conceive, reduce to practice,
derive, develop or make. “Innovations” means processes, machines, manufactures,
compositions of matter, improvements, inventions (whether or not protectable
under patent laws), works of authorship, information fixed in any tangible
medium of expression (whether or not protectable under copyright laws), mask
works, trademarks, trade names, trade dress, trade secrets, know-how, ideas
(whether or not protectable under trade secret laws), and other subject matter
protectable under patent, copyright, moral rights, mask work, trademark, trade
secret or other laws regarding proprietary rights, including new or useful art,
combinations, discoveries, formulae, manufacturing techniques, technical
developments, discoveries, artwork, software and designs. Executive hereby
assigns (and will assign) to the Company all Company Innovations. Executive
shall perform (at the Company’s expense), during and after Executive’s
employment, all acts reasonably deemed necessary or desirable by the Company to
assist the Company in obtaining and enforcing the full benefits, enjoyment,
rights and title throughout the world in the Company Innovations. Such acts may
include execution of documents and assistance or cooperation (i) in the filing,
prosecution, registration, and memorialization of assignment of patent,
copyright, mask work or other applications, (ii) in the enforcement of any
applicable Proprietary Rights, and (iii) in other legal proceedings related to
the Company’s Innovations. “Proprietary Rights” means patents, copyrights, mask
work, moral rights, trade secrets and other proprietary rights. No provision in
this Agreement is intended to require Executive to assign or offer to assign any
of Executive’s rights in any invention for which Executive can establish that no
trade secret information of the Company were used, and which was developed on
Executive’s own time, unless the invention relates to the Company’s actual or
demonstrably anticipated research or development, or the invention results from
any work performed by Executive for the Company.


5.2.    Remedies. Executive’s duties under this Article V shall survive
termination of Executive’s employment with the Company and the termination of
this Agreement. Executive acknowledges that a remedy at law for any breach or
threatened breach by Executive of Article V, as well as Executive’s obligations
pursuant to Section 6.2 and Article VII below, would be inadequate, and
Executive therefore agrees that the Company shall be entitled to seek injunctive
relief in case of any such breach or threatened breach.
ARTICLE VI
OUTSIDE ACTIVITIES
6.1.    Other Activities.
(a)    Except as otherwise provided in Section 6.1(b), Executive shall not,
during the term of this Agreement undertake or engage in any other employment,
occupation or business enterprise, other than ones in which Executive is a
passive investor, unless he obtains the prior written consent of the Board.
(b)    Executive may engage in civic and not-for-profit activities so long as
such activities do not materially interfere with the performance of Executive’s
duties hereunder. In addition, subject to Executive providing prior written





--------------------------------------------------------------------------------




notice to the Board, Executive shall be allowed to serve as a member of the
board of directors of one (1) other for-profit entity at any time during the
term of this Agreement, so long as such service does not materially interfere
with the performance of Executive’s duties hereunder; provided, however, that
the Board, in its discretion, may require that Executive resign from such
director position if it determines that such resignation would be in the best
interests of the Company.
6.2.    Competition/Investments. During the term of Executive’s employment by
the Company and for a period of one (1) year following Executive’s termination
of employment for any reason, Executive shall not (except on behalf of the
Company) directly or indirectly, whether as an officer, director, stockholder,
partner, proprietor, associate, representative, consultant, or in any capacity
whatsoever engage in, become financially interested in, be employed by or have
any business connection with any other person, corporation, firm, partnership or
other entity whatsoever which are known by Executive to compete directly with
the Company, throughout the world, in any line of business engaged in (or
planned to be engaged in) by the Company; provided, however, that anything above
to the contrary notwithstanding, Executive may own, as a passive investor,
securities of any competitor corporation, so long as Executive’s direct holdings
in any one such corporation do not, in the aggregate, constitute more than 1% of
the voting stock of such corporation. The provisions of this Section 6.2 shall
survive the termination of Executive’s employment with the Company and shall be
fully enforceable thereafter. If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 6.2 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state. Company and Executive understand that the
post-employment restrictive covenants under this Section 6.2 do not apply and
will not be enforced in California or other states where such restrictive
covenants are not permitted.
ARTICLE VII
NONINTERFERENCE
Executive shall not during the term of Executive’s employment by the Company and
for a period of one (1) year following Executive’s termination of employment for
any reason, either on Executive’s own account or jointly with or as a manager,
agent, officer, employee, consultant, partner, joint venturer, owner or
stockholder or otherwise on behalf of any other person, firm or corporation,
directly or indirectly solicit, induce attempt to solicit any of (i) its
customers or clients to terminate their relationship with the Company or to
cease purchasing services or products from the Company or (ii) its officers or
employees or offer employment to any person who is an officer or employee of the
Company; provided, however, that a general advertisement to which an employee of
the Company responds shall in no event be deemed to result in a breach of this
Article VII.
Executive agrees not to harass or disparage the Company or its employees,
clients, directors or agents, and the Company hereby agrees not to, and to
instruct its officers and directors not to, harass or disparage Executive;
provided, however, that nothing in this Agreement shall restrict Executive or
the Company from making truthful statements (a) when required by law, subpoena,
court order or the like; (b) when requested by a governmental, regulatory, or
similar body or entity; (c) in confidence to a professional advisor for the
purpose of securing professional advice; or (d) in the course of performing his
duties during the Term.
The provisions of this Article VII shall survive the termination of Executive’s
employment with the Company and shall be fully enforceable thereafter. If it is
determined by a court of competent jurisdiction in any state that any
restriction in this Article VII is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.
ARTICLE VIII
GENERAL PROVISIONS
8.1.    Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at Executive’s
address as listed on the Company’s books and records.
8.2.    Tax Withholding. Executive acknowledges that all amounts and benefits
payable under this Agreement are subject to deduction and withholding to the
extent required by applicable law.





--------------------------------------------------------------------------------




8.3.    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.
8.4.    Waiver. If either party should waive any breach of any provisions of
this Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
8.5.    Complete Agreement. This Agreement, together with the Indemnification
Agreement between the Company and Executive, dated as of January 30, 2013, as
amended, constitute the entire agreement between Executive and the Company and
is the complete, final, and exclusive embodiment of their agreement with regard
to this subject matter, and will supersede all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
parties with respect to the subject matter hereof, including, without
limitation, the Amended and Restated Senior Officer Employment Agreement by and
between TRI Pointe Homes, Inc. and Executive dated November 19. 2015, any offer
letter agreement or promise of change in control or severance protection. This
Agreement is entered into without reliance on any promise or representation
other than those expressly contained herein or therein, and cannot be modified
or amended except in a writing signed by a duly-authorized officer of the
Company and Executive.
8.6.    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
8.7.    Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
8.8.    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign his rights or delegate his duties or obligations
hereunder without the prior written consent of the Company.
8.9.    Arbitration. Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation (each, a “Claim”) shall be resolved solely and exclusively by
final and binding arbitration held in Orange County, California through Judicial
Arbitration & Mediation Services (“JAMS”) in conformity with the then-existing
JAMS employment arbitration rules and California law. The arbitrator shall: (a)
provide adequate discovery for the resolution of the dispute; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award. However, nothing in this section is
intended to prevent either party from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. The
Company shall bear the costs of any such arbitration. Executive and the Company
understand that by agreement to arbitrate any Claim pursuant to this Section
8.9, they will not have the right to have any Claim decided by a jury or a
court, but shall instead have any Claim decided through arbitration. Executive
and the Company waive any constitutional or other right to bring claims covered
by this Agreement other than in their individual capacities. Except as may be
prohibited by applicable law, the foregoing waiver includes the ability to
assert claims as a plaintiff or class member in any purported class or
representative proceeding.
8.10.    Executive Acknowledgement. Executive acknowledges that (a) he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement, and has been advised to do so by the
Company, and (b) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.
8.11.    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without regard to the conflicts of law provisions thereof.
[Signature page follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
TRI POINTE GROUP, INC.




By:
/s/ Douglas F. Bauer    

Douglas F. Bauer
Title: Chief Executive Officer






Accepted and Agreed:
/s/ Thomas J. Mitchell    
Thomas J. Mitchell







